Citation Nr: 1025742	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-41 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 
1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which, inter alia, denied the Veteran's claim seeking 
entitlement to service connection for hearing loss.

In an October 2007 decision, the Board, inter alia, denied the 
Veteran's claim for entitlement to service connection for hearing 
loss.  The Veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In December 2008, 
the Secretary of Veterans Affairs and the Veteran, through his 
attorney, filed a Joint Motion to vacate the Board's decision and 
remand the case for further development solely with respect to 
the issue of entitlement to service connection for hearing loss.  
Also in that motion, the Veteran withdrew his claims for 
entitlement to service connection for hepatitis B, diabetes 
mellitus, swine flu virus, and gout.  That motion was granted by 
the Court in December 2008.  The Board issued a remand consistent 
with the Court's decision in June 2009.  Subsequently, the case 
was returned to the Board for further consideration.

In March 2010, the Veteran submitted additional evidence to the 
Board.  In June 2010, the Veteran, through his representative, 
waived the right to have the additional evidence referred to the 
agency of original jurisdiction (AOJ) for review and preparation 
of a supplemental statement of the case.  Thus, the Board may 
consider this evidence.  See 38 C.F.R. § 20.1304 (2009).


FINDING OF FACT

The Veteran's hearing loss is not shown by competent evidence to 
be related to his military service or to any incident therein.


CONCLUSION OF LAW

The Veteran's hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated January 2004 and December 2009, provided to the 
Veteran before the March 2004 rating decision and the March 2010 
supplemental statement of the case, respectively, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed to 
establish his service connection claim, what VA would do and had 
done, and what evidence he should provide.  The January 2004 and 
December 2009 letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other non-
government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in December 2009.  In this regard, after initially 
providing VA notice in January 2004, followed by subsequent 
Dingess notice in December 2009, the RO readjudicated the claim 
in a supplemental statement of the case in March 2010.  Thus, the 
timing defect in the notice has been rectified.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  In 
addition, the Veteran has never alleged how a timing error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki v. 
Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records and VA 
treatment records have been obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in June 2009, 
instructed the RO to send the Veteran notice compliant with 
Dingess, supra; obtain certain medical records and associate them 
with the claims file; and provide a VA examination to determine 
the etiology of his hearing loss.  The Board finds that the RO 
has complied with those instructions.  It provided the Veteran 
with notice compliant with Dingess, supra, in December 2009.  
Additionally, it obtained all available requested medical 
records.  Finally, it obtained an audiological examination with 
an etiological opinion in January 2010.  Stegall, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including other 
organic diseases of the nervous system, such as sensorineural 
hearing loss).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland Consonant-Vowel Nucleus-Consonant (CNC) 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends in a December 2009 statement that his 
current hearing loss was caused by hearing airplanes flying 
overhead at night while in service.

The Veteran's service treatment records show that he checked a 
box in his July 1972 enlistment examination indicating that he 
did not have, and had never had, hearing loss.  On examination, 
the Veteran had right ear puretone decibel thresholds of 10, 5, 
5, and 20, and left ear puretone decibel thresholds of 10, 5, 0, 
and 0 for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 
and 4000 Hertz.  The Veteran did not complain of noise exposure 
or hearing loss during service.  In his September 1976 separation 
examination, the Veteran again checked a box indicating that he 
did not have, and had never had, hearing loss.  On examination, 
the Veteran had right ear puretone decibel thresholds of 0, 5, 0, 
5, and 5, and left ear puretone decibel thresholds of 0, 0, 0, 0, 
and 5, for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 
3000 Hertz, and 4000 Hertz.

In December 2006, nearly 30 years after service, the Veteran 
sought an audiological examination at a VA facility.  The 
following month, the Veteran told a VA clinician that he had 
encountered noise exposure in service from jet engines; in his 
occupation from heavy equipment, boilers, and power tools; and 
recreationally from mowing the lawn.  The VA clinician performed 
an audiogram, and diagnosed the Veteran with mild high-frequency 
sensorineural hearing loss in both ears (AU).

Regrettably, the January 2007 audiogram results were not 
displayed in the VA treatment records.  However, in compliance 
with the Court's order, the Veteran was scheduled for a VA 
audiological examination.  See Joint Motion for Remand at p. 2.

The Veteran was provided with a VA audiological examination in 
January 2010.  The examiner reviewed the claims file.  On 
examination, the Veteran had right ear puretone decibel 
thresholds of 15, 25, 15, 30, and 40, and left ear puretone 
decibel thresholds of 15, 15, 15, 30, and 30, for the frequencies 
of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  
The Veteran had speech recognition scores of 94 in the right ear, 
and 92 in the left ear.  The examiner diagnosed the Veteran with 
mild sensorineural hearing loss in his right ear (AD) in the 
range of 3000 to 8000 Hertz, and mild sensorineural hearing loss 
in his left ear (AS) in the range of 3000 to 4000 Hertz.  The 
examiner opined that "the Veteran's hearing loss is NOT at least 
as likely as not caused by or a result of his military 
service....The Veteran's hearing was clearly within normal limits 
for both ears at discharge [from service] and was unchanged from 
the enlistment audiogram (some thresholds [were] actually better 
at separation when compared to [the] enlistment audiogram)."  
The examiner further explained that, because the Veteran's 
hearing thresholds at enlistment and separation from service were 
all between 0 and 25, they qualified as normal hearing according 
to both VA regulations and the accepted standards of audiology.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the January 2010 VA examiner is so 
qualified, her medical opinion constitutes competent medical 
evidence.

In order for a VA examination to be considered adequate in a case 
of service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  As discussed above, the January 2010 VA examiner 
provided an etiological opinion and an accompanying rationale.  
Therefore, her examination is adequate.

The Veteran is competent to report that he has experienced 
hearing loss ever since his time in service.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from his 
own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" 
is any evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  Likewise, 
the Veteran's spouse, colleagues, friends, and other family 
members are competent to report that his ability to hear her has 
decreased markedly over the past 10 to 33 years.

The Board finds that the probative value of the Veteran's 
allegation that his current hearing loss is attributable to his 
time in service is outweighed by the conflicting evidence of 
record.  The Veteran's statement at his September 1976 separation 
examination that he did not have, and had never had, hearing loss 
in service is more probative than his statements, nearly 30 years 
later, that his hearing loss was caused by service.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous 
evidence has greater probative value than subsequently reported 
history).  Moreover, the Veteran's in-service statement is 
corroborated by his audiogram at separation, which, the VA 
examiner explained, showed hearing within normal limits.  
Furthermore, although the Veteran's service treatment records are 
silent for any complaints of noise exposure during service, his 
VA treatment records indicate that in February 2007 he requested 
earplugs because "he expects to be around quite a bit of noise 
on Monday."  Thus, the credibility of the Veteran's allegation 
that his hearing loss is attributable to noise exposure in 
service is outweighed by his contemporaneous statements to the 
contrary, and by his report of heavy noise exposure after 
service.  The credibility of the Veteran's buddy statements are 
likewise outweighed by the aforementioned evidence.

With respect to competence, the Veteran's lay opinion that his 
current hearing loss is attributable to service is outweighed by 
the January 2010 VA examiner's medical opinion to the contrary.  
The aforementioned VA examiner's medical opinion is accorded 
greater probative weight than that of the Veteran, because it is 
based on greater medical knowledge and experience.  Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In his May 2010 statement, the Veteran's representative argues 
that the examiner's rationale is invalid because it ignores lay 
evidence.  This is factually inaccurate; the examiner described 
the Veteran's lay statements at the outset of his report.  Cf. 
Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination 
was inadequate where the examiner did not comment on the 
Veteran's report of in-service injury, but relied on the service 
medical records to provide a negative opinion).  Moreover, while 
the VA examiner must discuss the Veteran's lay statements, a VA 
examiner need not discuss individual pieces of evidence with the 
same precision required of the Board.  Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-408 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The evidence does not show continuity of symptomatology from the 
date of the Veteran's discharge to the present.  Indeed, as 
discussed above, the Veteran had no diagnosis of hearing loss in 
his separation examination.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's hearing loss; it follows that the 
benefit of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is 
denied.







ORDER

Service connection for hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


